Citation Nr: 1631560	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  12-13 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection hepatitis C.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to July 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

An August 2014 rating decision denied service connection for tinnitus.  The Veteran filed a notice of disagreement in November 2014 on the requisite form. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed on the claim for service connection for hepatitis C.  

The Veteran was afforded a VA examination in December 2009 addressing claimed hepatitis C.  The examiner reviewed the Veteran's risk factors for hepatitis C, and concluded that these included intranasal cocaine use after service and the Veteran's self-reported air gun vaccinations in 1972.  The examiner opined that the Veteran's hepatitis C was not caused by military service, explaining that intranasal cocaine use was an established risk factor for contracting hepatitis C.  

In the July 2016 Written Brief Presentation, the Veteran's representative appears to have referenced an article written by a physician for the proposition that hepatitis C cannot be transmitted by snorting cocaine.  However, a copy of the article was not provided.  On remand the Veteran and his representative should be asked to provide a copy of the article referenced in the July 2016 Written Brief Presentation.  If such article is provided and supports the argument that snorting cocaine does not transmit hepatitis C, then an addendum opinion should be obtained.

Concerning the claim for service connection for tinnitus, in November 2014 the Veteran expressed disagreement with the RO's August 2014 rating decision denying service connection for tinnitus.  The RO has yet to acknowledge that notice of disagreement.  Remand is necessary for issuance of a statement of the case that addresses the claim for service connection for tinnitus.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and his representative to provide a copy of the article referenced in the July 2016 Written Brief Presentation concerning hepatitis C and cocaine snorting.  

2.  If, and only if, such article is provided, send the claims file to a VA gastroenterologist or infectious disease specialist to obtain an addendum opinion.  If an examination is deemed necessary to respond to the question presented, one should be scheduled.  

Following review of the claims file, the specialist should respond to the following:

a. For the identified risk factor of receiving vaccinations in service via air gun injectors is it more likely (greater than 50% probability), less likely (less than 50% probability), or at least as likely as not (50/50 probability) that the Veteran was infected with the hepatitis C virus as a result of such vaccinations?  Please explain why or why not.

b. For the identified risk factor of cocaine snorting, is it more likely, less likely, or at least as likely as not that the Veteran was infected with the hepatitis C virus as a result of snorting cocaine?  Please explain why or why not, to include addressing any medical articles submitted by the Veteran or his representative concerning intranasal cocaine use and hepatitis C.

3.  Then, readjudicate the claim for service connection   for hepatitis C.  If the claim remains denied, issue a supplemental statement of the case and provide an appropriate period for response.  Thereafter, return the appeal to the Board for appellate review, if necessary.

4.  Issue a statement of the case on the claim for service connection for tinnitus so that the Veteran may have the opportunity to complete an appeal on that issue (if he      so desires) by filing a timely substantive appeal.  This issue should be returned to the Board only if a timely substantive appeal is filed.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




